DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 08/26/2021.	
3.	Claims 1-2, 4, 6-7, 9-27 are pending. Claims 1-2, 4, 6-7, 9-27  are under examination on the merits. Claims 1, 4 are amended. Claims 3, 5, 8 are cancelled. Claims 18-27 are newly added. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 18 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hasegawa et al. (US Pub. No. 2014/0091419 A1, hereinafter “”419”).
Regarding claim 18: “419 discloses a coating liquid composition (Page 26, [0323]) for optical filter (Page 26, [0322]), comprising: a near infrared absorbing a compound (F12-4)(Page 8, [0111]) having an absorption maximum in a wavelength 700 nm in dichloromethane (Page 8, [0112], Table 1) similar to A-35 compound of instant application (Page 11, compound (A-35)), with solubility of 5.11 mg/L, having an absorption maximum in a wavelength 700 nm in chloroform (instant application, Page 43, [0388], Table 1, compound A-35), an organic solvent such as tetrahydrofuran, and an acrylic resin (Page 27, [0325], Example 3) as shown in Example 3 (Page 28, Table 3). “419 is silent with regard to a near infrared absorbing compound having an absorption maximum in a wavelength range of 650 to 1000 nm, and a solubility of the near infrared absorbing compound in propylene glycol methyl ether acetate at 25°C is 0.01 to 30 mg/L.
Since “419 discloses the identical or substantially identical coating liquid composition (Page 26, [0323]) for optical filter (Page 26, [0322]), comprising: a near infrared absorbing a compound (F12-4) (Page 8, [01111]) similar to A-35 compound of instant application (Page 11, compound (A-35), an organic solvent such as tetrahydrofuran, and an acrylic resin (Page 27, [0325, Example 3) as shown in Example 3 (Page 28, Table 3) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. absorption maximum, and solubility would inherently/implicitly be achieved by “419 (i.e., a near infrared absorbing compound having an absorption maximum in a wavelength range of 650 to 1000 nm, and a solubility of the near infrared absorbing compound in propylene glycol methyl ether acetate at 25°C is 0.01 to 30 mg/L). If there is any difference between the product of “419 and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). 
	Where applicant claims a composition in terms of a function, property or characteristic
and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2, 4, 6-7, 9-17, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. (WO 2016/035695 A1, equivalent to US Pub. No. 2017/0174869 A1, hereinafter “”869”) in view of Yoshioka et al. (JP 2000-009915 A, machine translation, hereinafter “”915”) or Nakamura et al. (US Pub. No. 2009/0023855 A1, hereinafter “”855”).

Regarding claims 1, 21-24: “869 teaches a composition (Page 1, [0010]), comprising: a near infrared absorbing a pyrrolopyrrole compound (A-1) (Page 9, [0142]) similar to A-7 compound of instant application (Page 41, [0365]), with solubility of 0.13 mg/L, having an absorption maximum in a wavelength 740 nm in chloroform (Page 43, [0388, Table 1), wherein the near infrared absorbing compound having an absorption maximum in a wavelength range of 
“869 does not expressly teach the composition further comprises an epoxy curing agent, wherein the epoxy curing agent is at least one compound selected from the group consisting of an amine compound, an acid anhydride compound, an amide compound, a phenol compound, a polycarboxylic acid, and a thiol compound, and the content of the epoxy curing agent is 0.01 to 20, preferably 0.1 to 6.0  parts by mass with respect to 100 parts by mass of the compound having an epoxy group, wherein the epoxy curing agent is at least one compound selected from the group consisting of succinic acid, and trimellitic acid. ”869 is also silent with regard to a near infrared absorbing compound having an absorption maximum in a wavelength range of 650 to 1000 nm, and a solubility of the near infrared absorbing compound in propylene glycol methyl ether acetate at 25°C is 0.01 to 30 mg/L.
However, “915 teaches a thermosetting resin solution composition for a color filter (Page 2/19, Claim 1; Page 4/19, [0001]) is obtained by using a compound having at least one kind of carboxylic acid and acid anhydride, and a group having 70 to 1000 mol. wt. and a planer structure in one molecule as a curing agent such as trimellitic acid (Page 7/19, [0019], and curing an epoxy compound, so that the storage stability when mixed with an epoxy compound is improved (Page 7/19, [0019], the content of the epoxy curing agent 1 parts by mass with respect to mass of the compound having an epoxy group (Page 9/19, [0029] with benefit of providing a thermosetting resin solution composition which is suitable to prevent production of display failures in a liquid crystal display device and to prevent coating defects by incorporating a specified compd. and an epoxy compound (Page 5/19, [0006]). 

In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by “869, so as to include the composition further comprises an epoxy curing agent as taught by “915, and would have been motivated to do so with reasonable expectation that this would result in providing a thermosetting resin solution composition which is suitable to prevent production of display failures in a liquid crystal display device and to prevent coating defects by incorporating a specified compd. and an epoxy compound as suggested by “915 (Page 5/19, [0006]). 
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the composition by “869, so as to include the composition further comprises an epoxy curing agent with an appropriate blending ratio, 
Pertaining specifically to claim 1, since “869 in view of “”915 or “855 teaches  the identical or substantially identical composition (Page 1, [0010]), comprising: a near infrared absorbing a pyrrolopyrrole compound (A-1) (Page 9, [0142]) similar to A-7 compound of instant application (Page 41, [0365]), with solubility of 0.13 mg/L, having an absorption maximum in a wavelength 740 nm in chloroform (Page 43, [0388, Table 1), a pigment derivative (B-1)(Page 16,[0201]), an organic solvent such as propylene glycol monomethyl ether acetate PGMEA (Page 53, [ 0512]), a dispersion resin (C-8)(Page 61, [0625]) as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention, would have expected that the claimed effects and physical properties, i.e. absorption maximum, and solubility would be the same (i.e., a near infrared absorbing compound having an absorption maximum in a wavelength range of 650 to 1000 nm, and a solubility of the near infrared absorbing compound in propylene glycol methyl ether acetate at 25°C is 0.01 to 30 mg/L). If there is any difference between the product of “869 in view of “”915 or “855, and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and 
	
	Regarding claim 2: “869 teaches the composition (Page 1, [0010]), further comprising:
a pigment derivative (B-1)(Page 16,[0201]) as shown in Example 301 (Page 62, Table 9).


	Regarding claim 4: “869 teaches the composition (Page 1, [0010]), further comprising: a curable compound, wherein the curable compound is a polymerizable compound (Page 62, [0630]), and a photopolymerization initiator (Page 62, [0632]) in forming the dispersion resin (C-8)(Page 61, [0625]) as shown in Example 301 (Page 62, Table 9).

Regarding claim 6: “869 teaches the composition (Page 1, [0010]), further comprising an alkali-soluble resin (Page 62, [0631]) in forming the dispersion resin (C-8)(Page 61, [0625]) as shown in Example 301 (Page 62, Table 9).

Regarding claim 7: “869 teaches the composition (Page 1, [0010]), further comprising adhesion promotor agent (Page 38, [0353]). It is a common technical knowledge that a silane coupling agent functions as adhesion promotor agent. 

	Regarding claim 9: “869 teaches a film which is formed using the composition (Page 62, [0637]-[0638]). 



	Regarding claim 10: “869 teaches a near infrared cut filter comprising: a film that is formed using the composition (Page 39, [0367]). 
Regarding claim 11: “869 teaches the near infrared cut filter, further comprising: a glass substrate (Page 39, [0373]).

Regarding claim 12: “869 teaches a pattern forming method comprising: forming a composition layer on a support using the composition, and forming a pattern on the composition layer using a photolithography method or a dry etching method (Page 39, [0375]-[0376]). 

Regarding claim 13: “869 teaches a laminate comprising: the film, and a color filter that includes a chromatic colorant (Page 41, [0409]; Page 41, [0419]).

Regarding claim 14: “869 teaches a solid image pickup element comprising: the film (Page 39, [0369]).

Regarding claim 15: “869 teaches  an image display device comprising: the film (Page 39, [0369]).

Regarding claim 16: “869 teaches a camera module comprising: the film (Page 39, [0369]). 

Regarding claim 17: “869 teaches an infrared sensor comprising: the film (Page 39, [0369]).

Regarding claim 20: “869 teaches the composition (Page 1, [0010]), wherein the near infrared absorbing compound is at least one selected from the group consisting of a rylene compound, an oxonol compound, and a squarylium compound (Page 11, [0143]-[0155]). 
19 is rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. (WO 2016/035695 A1, equivalent to US Pub. No. 2017/0174869 A1, hereinafter “”869”) in view of Yoshioka et al. (JP 2000-009915 A, machine translation, hereinafter “”915”) or Nakamura et al. (US Pub. No. 2009/0023855 A1, hereinafter “”855”) as applied to claim 1 above, and further in view of Arayama et al. (US Pub. No. 2013/0137018 A1, hereinafter “”018”).

	Regarding claim 19: The disclosure of “869 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “869 does not expressly teach the near infrared absorbing compound is a croconium compound.
	However, “018 teaches a composition for producing a color filter (Page 1, [0003]) comprising the near infrared absorbing compound such as a croconium compound (Page 14, [0088]; Page 60, [0170]) with benefit of providing a dye compound which exhibits favorable heat fastness and color purity, the compound is effectively used as a colorant used for inkjet inks or as a colorant used in a sublimation thermal sensitive transfer method. Further, since the dye compound is superior in alkali resistance, a pixel pattern can be formed into a thin film (for example, 1 µm or less). Therefore, the dye compound is particularly effectively used as a dye for a colored composition for producing a color filter for a color separation filter of a solid-state image sensor that requires a high precision (for example, 0.5 to 2.0  µm) and a rectangular profile of a cross section (Page 10, [0067]). 
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the near infrared absorbing compound by “869 , so as to include the near infrared absorbing compound such as a croconium compound as taught by “018, and would have been motivated to do so with reasonable expectation that this would result in providing a dye compound which exhibits favorable heat fastness and color purity, the compound is effectively used as a colorant used for inkjet inks or as a colorant used in a . 

11.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Arayama et al. (WO 2016/035695 A1, equivalent to US Pub. No. 2017/0174869 A1, hereinafter “”869”) in view of Yoshioka et al. (JP 2000-009915 A, machine translation, hereinafter “”915”) or Nakamura et al. (US Pub. No. 2009/0023855 A1, hereinafter “”855”) as applied to claim 1 above, and further in view of Masahiro Yanagisawa (US Pub. No. 2014/0272177 A1, hereinafter “”177”) or Watanabe et al. (US Pub. No. 2016/0244580 A1, hereinafter “”580”).

	Regarding claim 25: The disclosure of “869 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “869 does not expressly teach the resin comprises at least one resin selected from the group consisting of a resin containing a repeating unit derived from a compound represented by Formula (X) and a resin containing a repeating unit represented by Formula (A3-7) as set forth. 
	However, “177 teaches a dispersing agent has a structural unit originating from a compound represented by general formula (I) as shown below,  

    PNG
    media_image1.png
    83
    240
    media_image1.png
    Greyscale

and a structural unit that has an ionic group, and is used for dispersion of a metal particle. (Page 1, [0010]; Page 1, [0015]), because a dispersing agent has a group represented by a general 
    PNG
    media_image2.png
    34
    188
    media_image2.png
    Greyscale
 as a side chain, it considered that decomposition thereof is readily made at time of curing and it is possible to form an electrically conductive pattern with a low volume resistivity. Here, a group represented by general formula (I) also contributes a solubility in a dispersion medium for dispersing a metal particle (Page 1, [0016]).  
	Alternatively, “580 teaches a film includes a substrate including a cyclic olefin-based resin, wherein the substrate is preferably formed from a cyclic olefin copolymer composition ( (Page 3, [0060]). The cyclic olefin copolymer composition preferably includes an ethylene unit and a norbornene unit (Page 4, [0070]) with benefit of providing wet adhesiveness which is enhanced in a case where a cyclic olefin-based resin is used as a substrate by providing an undercoat layer including a fluorine-containing polymer. As a result, a film having high interlayer adhesiveness between the substrate and the functional layer such as the transparent conductive layer in a wet state can be obtained by using a cyclic olefin-based resin as a substrate and providing an easily adhesive layer including a fluorine-containing polymer in a specific amount or greater adjacent to the substrate (Page 1, [0014]). 
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin by “869 , so as to include a dispersing agent has a structural unit containing a repeating unit derived from a compound represented by Formula (X) as taught by “177, and would have been motivated to do so with reasonable expectation that this would result in providing to form an electrically conductive pattern with a low volume resistivity as suggested by “177 (Page 1, [0016]).  
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin by “869 , so as to include resin containing a repeating unit represented by Formula (A3-7) as taught by “580, and would have been . 

12.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Pub. No. 2014/0091419 A1, hereinafter “”419”) as applied to claim 18 above, and further in view of Arayama et al. (US Pub. No. 2013/0137018 A1, hereinafter “”018”).

	Regarding claim 26: The disclosure of “419 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “419 does not expressly teach the near infrared absorbing compound is a croconium compound.
	However, “018 teaches a composition for producing a color filter (Page 1, [0003]) comprising the near infrared absorbing compound such as a croconium compound (Page 14, [0088]; Page 60, [0170]) with benefit of providing a dye compound which exhibits favorable heat fastness and color purity, the compound is effectively used as a colorant used for inkjet inks or as a colorant used in a sublimation thermal sensitive transfer method. Further, since the dye compound is superior in alkali resistance, a pixel pattern can be formed into a thin film (for example, 1 µm or less). Therefore, the dye compound is particularly effectively used as a dye for a colored composition for producing a color filter for a color separation filter of a solid-state image sensor that requires a high precision (for example, 0.5 to 2.0  µm) and a rectangular profile of a cross section (Page 10, [0067]). 
. 

13.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Pub. No. 2014/0091419 A1, hereinafter “”419”) as applied to claim 18 above, and further in view of Masahiro Yanagisawa (US Pub. No. 2014/0272177 A1, hereinafter “”177”) or Watanabe et al. (US Pub. No. 2016/0244580 A1, hereinafter “”580”).

	Regarding claim 26: The disclosure of “419 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “419 does not expressly teach the resin comprises at least one resin selected from the group consisting of a resin containing a repeating unit derived from a compound represented by Formula (X) and a resin containing a repeating unit represented by Formula (A3-7) as set forth. 
	However, “177 teaches a dispersing agent has a structural unit originating from a compound represented by general formula (I) as shown below,  

    PNG
    media_image1.png
    83
    240
    media_image1.png
    Greyscale

and a structural unit that has an ionic group, and is used for dispersion of a metal particle. (Page 1, [0010]; Page 1, [0015]), because a dispersing agent has a group represented by a general formula of: 
    PNG
    media_image2.png
    34
    188
    media_image2.png
    Greyscale
 as a side chain, it considered that decomposition thereof is readily made at time of curing and it is possible to form an electrically conductive pattern with a low volume resistivity. Here, a group represented by general formula (I) also contributes a solubility in a dispersion medium for dispersing a metal particle (Page 1, [0016]).  
	Alternatively, “580 teaches a film includes a substrate including a cyclic olefin-based resin, wherein the substrate is preferably formed from a cyclic olefin copolymer composition ( (Page 3, [0060]). The cyclic olefin copolymer composition preferably includes an ethylene unit and a norbornene unit (Page 4, [0070]) with benefit of providing wet adhesiveness which is enhanced in a case where a cyclic olefin-based resin is used as a substrate by providing an undercoat layer including a fluorine-containing polymer. As a result, a film having high interlayer adhesiveness between the substrate and the functional layer such as the transparent conductive layer in a wet state can be obtained by using a cyclic olefin-based resin as a substrate and providing an easily adhesive layer including a fluorine-containing polymer in a specific amount or greater adjacent to the substrate (Page 1, [0014]). 
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin by “419 , so as to include a dispersing agent has a structural unit containing a repeating unit derived from a compound represented by Formula (X) as taught by “177, and would have been motivated to do so with reasonable 
In an analogous art of a composition for producing a color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the resin by “419 , so as to include resin containing a repeating unit represented by Formula (A3-7) as taught by “580, and would have been motivated to do so with reasonable expectation that this would result in providing wet adhesiveness which is enhanced in a case where a cyclic olefin-based resin is used as a substrate by providing an undercoat layer including a fluorine-containing polymer. As a result, a film having high interlayer adhesiveness between the substrate and the functional layer such as the transparent conductive layer in a wet state can be obtained by using a cyclic olefin-based resin as a substrate and providing an easily adhesive layer including a fluorine-containing polymer in a specific amount or greater adjacent to the substrate as suggested by “580 (Page 1, [0014]). 
Response to Arguments
14.	Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner Information
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
09/30/2021